Order entered on or about August 27, 1964, granting the claimant’s motion for leave to file a late notice of claim against the City of New York, unanimously reversed, on the law and the facts, with $30 costs and disbursements to the appellant, and the motion denied. Subdivision 5 of section 50-e of the General Municipal Law authorizes an extension of time within which to file a notice of claim where, inter alla, “the claimant is an infant * * # and by reason of such disability fails to serve a notice of claim within the time specified”. It has been held that an extension may only be granted where the disability of infancy is proximately related to the failure to file within the 90-day period. (Schnee v. City of New York, 285 App. Div. 1130, affd, 1 N Y 2d 697.) The moving papers fall far short of showing the existence of such a relationship. To the contrary they reveal that claimant’s infancy was not the cause of the delay. Concur — Breitel, J. P., Rabin, Valente, Eager and Bastow, JJ.